UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7531


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARLON BRADFORD SUMMERVILLE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:03-cr-00462-JCC-2)


Submitted:   May 3, 2011                   Decided:   May 20, 2011


Before TRAXLER, Chief Judge, and MOTZ and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marlon Bradford Summerville, Appellant Pro Se. Lawrence Joseph
Leiser, James L. Trump, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Marlon     Bradford       Summerville        seeks       to   appeal     the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                     The order is not appealable

unless      a    circuit       justice    or   judge      issues     a    certificate    of

appealability.           28 U.S.C. § 2253(c)(1) (2006).                  A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard         by      demonstrating       that

reasonable        jurists        would    find      that     the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies      relief        on     procedural        grounds,        the    prisoner      must

demonstrate        both    that     the    dispositive          procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the    record    and    conclude     that

Summerville has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense        with     oral     argument     because       the     facts     and     legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3